         Case 2:19-cv-02079-BJR Document 31 Filed 02/17/21 Page 1 of 1



 1

 2

 3

 4

 5                             THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
       NORTHWEST ENVIRONMENTAL
 8     ADVOCATES, an Oregon non-profit                     NO. 2:19-cv-02079-BJR
       corporation,
 9                                                         ORDER GRANTING JOINT
                                   Plaintiff,              MOTION FOR EXTENSION OF
10
                                                           TIME
11             v.

12     UNITED STATES
       ENVIRONMENTAL PROTECTION
13     AGENCY,
14
                                   Defendant.
15

16          Pursuant to the Parties’ Joint Motion for Extension of Time (February 16, 2021), and LCR
17   7(j), the 60-day deadline in the Court’s order dated December 14, 2020 (ECF No. 26) and the
18
     February 26, 2021 deadline in the Court’s order dated November 13, 2020 (ECF No. 22) are
19
     hereby stricken. Defendant U.S. Environmental Protection Agency shall file its response to the
20
     supplemental complaint (ECF No. 28) on or before June 11, 2021. On or before June 25, 2021,
21

22   the parties shall file a joint proposed schedule for filing dispositive motions and related briefing.

23

24
                                                    Hon. Barbara J. Rothstein
25                                                  United States District Judge
26



      ORDER GRANTING JOINT MOTION FOR
      EXTENSION OF TIME - 1
